DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 8, 9, 10, 11, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being obvious over Wang, CN102866551 in view of Chen, US Pub. No. 2019/0385558.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 1, Wang teaches a display panel, comprising: an array substrate 201, comprising a plurality of data lines and a plurality of gate lines intersecting with each other, and a plurality of pixel regions formed by the data lines and the gate lines intersecting with each other, each pixel region being correspondingly formed with a subpixel; a scanning driver, a plurality of switch units 440 (applicant’s DEMUX switch units) being connected to a plurality of input ends 441 of the scanning driver in one-to-one correspondence; a first driver 547 (applicant’s DEMUX control signal generation circuit) connected to the plurality of switch units; each switch unit comprises one scanning signal input port, three control signal input ports, and three scanning signal output ports; the plurality of input ends 441 of the scanning driver are connected to the scanning signal input port, and send a scanning signal to the switch unit; the first driver is connected to the three control signal input ports and sends a control signal to the switch unit; the scanning signal output ports are connected to corresponding gate lines; the display panel comprises a plurality of pixels, the extending direction of the gate lines is taken as a row direction, the extending direction of the data lines is taken as a column direction, one of the pixels comprises a first subpixel, a second subpixel and a third subpixel arranged in the column direction, and a plurality of subpixels in each row have the same color.
Wang fails to explicitly teach a plurality of cascaded GOA units and said units being connected to the DEMUX switch units.
However, in the same field of endeavor, Chen teaches a scan driving circuit including a plurality of cascaded GOA units attached to a control unit (applicant’s DEMUX switch units) (see figs. 3, 4 and accompanying text).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Wang to include the feature included in Chen. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with increased accuracy.
Regarding claim 2, Chen teaches wherein a control module (applicant’s DEMUX) includes a first thin film transistor, a second thin film transistor, and a third thin film transistor (fig. 6, T1, T2, T3).
Regarding claim 6, Chen teaches wherein polarities of two adjacent subpixels of each row are different, and polarities of two adjacent subpixels of each column are different ([0046]).
Regarding claim 8, Chen teaches wherein polarities of driving signals of two adjacent data lines are different ([0046]).
Regarding claim 9, it has similar limitations to those of claim 1 and is rejected on the same grounds presented above.
Regarding claim 10, Chen teaches wherein the DEMUX switching unit comprises three control signal input ports and three scanning signal output ports (fig. 3).
Regarding claim 11, it has similar limitations to those of claim 2 and is rejected on the same grounds.
Regarding claim 15, it has similar limitations to those of claim 1 and is rejected on the same grounds.
Regarding claim 16, it has similar limitations to those of claim 6 and is rejected on the same grounds.
Regarding claim 18, it has similar limitations to those of claim 8 and is rejected on the same grounds.
Claims 3, 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chen as applied to claim 2 above, and further in view of Miyamoto et al. (hereinafter “Miyamoto”), US Pub. No 2019/0079331.
Regarding  claim 3, Wang and Chen fail to explicitly teach wherein the DEMUX control signal generating circuit comprises a first branched control signal line, a second branched control signal line, and a third branched control signal line all connected to the DEMUX switching units.
However, in the same field of endeavor, Miyamoto teaches a demultiplexer circuit including first, second, and third branch control lines (see fig. 6, B1-B3).
Therefore, it would been obvious to a person having ordinary skill in the art before the effective filing date to modify Wang and Chen to incorporate the feature of Miyamoto. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with reduced size.
Regarding claim 4, Miyamoto teaches wherein the first branched control signal line is connected to one of a source electrode or a drain electrode of the first thin film transistor, the second branched control signal line is connected to one of a source electrode or a drain electrode of the second thin film transistor, and the third branched control signal line is connected to one of a source electrode or a drain electrode of the third film transistor (fig. 2, B1-B3).
Regarding claim 12, it has similar limitations to those of claim 3 and is rejected on the same grounds.
Regarding claim 13, it has similar limitations to those of claim 4 and is rejected on the same grounds.
Allowable Subject Matter
Claims 5, 7, 14, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singular or in combination, teaches or fairly suggests the specific combination comprising the specific elements described in the dependent claims above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH B LEE JR/Primary Examiner, Art Unit 2622